Citation Nr: 0707056	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  06-18 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to an increase in a 30 percent rating for anxiety 
reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from December 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision that 
denied an increase in a 30 percent rating for the veteran's 
service-connected anxiety reaction.  A December 2006 motion 
to advance the case on the Board's docket was granted by the 
Board in March 2007.  


FINDINGS OF FACT

The veteran's anxiety reaction is manifested by symptoms 
including loud, pressured speech and perseverative thought 
process; total occupational or social impairment or 
impairment in most areas is not shown.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for anxiety neurosis 
have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in a June 2005 letter, prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The veteran 
was advised about how disability evaluations and effective 
dates are assigned, and the type of evidence which impacts 
those determinations in a March 2006 letter.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service treatment 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service treatment records; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9400.  The General Rating 
Formula for Mental Disorders provides that a 30 percent 
rating is warranted for anxiety reaction where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  

The most recent July 2005 VA psychiatric examination report 
noted that the veteran was eight-two years old and that he 
was married.  The examiner stated that the veteran was a very 
poor historian and that it was a very difficulty interview 
due largely to the veteran's angry and paranoid stance and 
his perseveration about things related to his medical care 
such as being "ganged up on" by the system.  It was noted 
that similar complaints were reported in a renal clinic 
appointment note dated in April 2005.  The examiner indicated 
that the veteran did not respond directly to most questions 
and that, therefore, the following impressions were limited 
with respect to their reliability.  

The veteran reported that he had occasional difficulty 
falling asleep as well as midnight awakening due to nocturia.  
He stated, however, that he would regularly get about eight 
hours of sleep.  The examiner indicated that when the veteran 
was asked about the war, he became distressed (the only time 
during the interview when his affect was not either euthymic 
or angry), and nearly tearful when referring to others who 
died and how he survived.  The examiner reported that the 
veteran's presentation certainly suggested significant 
distress at the reminders of war.  It was noted that the 
veteran stated that he continued to have nightmares related 
to the war on an occasional basis and that he displayed 
arousal symptoms including chronic anger, irritability, 
tension, and being frequently on edge.  The examiner noted 
that the veteran also described frequent and excessive worry.  


It was reported that full avoidance symptoms were difficult 
to evaluate at that time although the veteran did describe 
escape behaviors when confronted with conflict at home, 
including one time of driving his car to Florida.  The 
examiner reported that the veteran's presentation suggested a 
narcissistic grandiosity.  It was noted that the veteran 
continued to gamble one to two times per week and stated that 
he made money when asked if he had lost significant money.  
The veteran reported that he was a retired aircraft inspector 
and that he remained married to his wife of fifty-five years 
and described an adequate relationship.  He indicated that he 
had four children, but no grandchildren.  The examiner stated 
that review of the medical record failed to reveal any mental 
health progress notes or prescriptions for psychotropic 
medications going back as far as 1995.  It was noted that the 
veteran reported that he had seen a psychiatrist three years 
earlier, but that there was no evidence of psychotropic 
medications.  

The examiner reported that the veteran was an elderly 
gentleman that presented in an angry and argumentative 
fashion, although his affect varied and eased to some extent 
over the course of the interview, including periods of humor 
as well as a brief episode of notable distress/tears when he 
reflected on war trauma.  The examiner stated that the 
veteran's speech was quite pressured with expletives used for 
emphasis.  It was noted that the veteran's thought process 
was perseverative with continued return to health concerns 
and the way in which the VA and doctors were ganging up on 
him.  The examiner indicated that the veteran's thought 
content was significant for paranoid/mistrustful themes.  It 
was reported that the veteran denied suicidal or homicidal 
ideation and that his cognition was not formally tested, but 
was grossly intact.  The examiner indicated that the 
veteran's insight was poor and that his judgment was fair.  

The impression was anxiety disorder, not otherwise specified.  
A current GAF score of 55 to 60 was assigned, with the 
highest GAF score in the past year listed as 55 to 60.  The 
examiner commented that the veteran presented with some 
symptoms suggestive of at least partial PTSD that was best 
described as anxiety disorder, not otherwise specified.  The 
examiner stated that significant re-experiencing symptoms in 
the form of distress at reminders, war trauma based, 
represented the veteran's primary presenting problem.  The 
examiner remarked that the veteran's symptoms appeared to 
cause some difficulty in social function, and would likely 
interfere with vocational function. 

VA treatment notes indicated the veteran often spoke in a 
loud voice, and was angry, agitated, suspicious, and 
distrustful of the medical system.  In May 2005 his speech 
was pressured and his answers were often not congruent to 
context of the conversation.  He complained that doctors were 
ganging up on him and believed that all doctors were trying 
to kill him.  An October 2005 VA treatment entry noted an 
assessment that included a mood disorder.  He was angry and 
had a labile mood.  His speech was pressured and he was 
difficult to re-direct.  He was noted to be obsessed with 
thoughts that a nurse was out to kill him and actually killed 
his brother.  He also reported nightmares about his war 
experiences. He had increased depressive symptoms and 
evidence of cognitive impairment.  Memory was relatively 
intact with 2/3 short term recall.  He was unable to do 
serial 7's or spell "world".  He was placed on a trial of 
citalopram, but declined referral to the psychiatric clinic.  
The examiner indicated that the veteran had mostly an anxiety 
component with some elements of depression and post-traumatic 
stress disorder (PTSD).  It was noted that memory impairment 
may be a subtle manifestation.  A subsequent treatment note 
indicated the veteran stopped taking his psychiatric 
medication due to its side effects.

Upon review of the evidence, the Board finds that the veteran 
has symptoms which fall within the 30 percent criteria and 
symptoms which fall within the 50 percent criteria, including 
the suspiciousness; anxiety; depression; loud, pressured 
speech; and perseverative thought process.  As the veteran is 
not required to have every symptom listed for a higher 
evaluation, the Board finds that his symptomatology more 
closely approximate the criteria for a 50 percent evaluation.  

An evaluation in excess of 50 percent is not warranted, 
however.  While the veteran has been noted to have some 
paranoid thoughts with respect to the medical system, gross 
impairment in thought processes is not shown.  Despite his 
mistrust of the medical community, he still reports to 
clinical appointments and receives treatment for his multiple 
conditions.  Thus, this symptomatology falls within the 30 
percent criteria as consistent with suspiciousness, a term 
also used in the medical records to describe his beliefs 
toward the medical system.  Further, although his speech has 
been loud and pressured, it has not been illogical, obscure, 
or irrelevant.  The evidence does not show near continuous 
panic or depression which affects his ability to function, 
and the anxiety and depressive symptoms noted fit into the 30 
percent rating criteria.  Despite the reports of anger and 
irritability, there is no evidence of impaired impulse 
control or periods of violence.  Further, he denied suicidal 
or homicidal ideation.  Finally, although some memory loss 
has been noted, such was not shown to be significant.

Moreover, the medical evidence shows that the veteran has 
been married for at least fifty-five years and that he 
described an adequate relationship with his wife.  He has 
four children and has reported that he is a retired aircraft 
inspector.  The July 2005 VA psychiatric examination report 
related a current GAF score of 55 to 60, suggesting moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The examiner indicated 
that the veteran's symptoms appeared to cause some difficulty 
in social function, and would likely interfere with 
vocational function.  No other recent GAF scores are of 
record.  

For the reasons set forth above, a 50 percent evaluation for 
the veteran's service-connected anxiety reaction is 
warranted.  In reaching this conclusion the Board has 
considered the reported psychiatric symptomatology, to 
include reference to PTSD symptoms.  However, the 
preponderance of the evidence is against a finding that an 
evaluation in excess of 50 percent is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to an evaluation of 50 percent for anxiety 
reaction is granted, subject to the regulations applicable to 
the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


